EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 David A. Gestetner, the President, Chief Executive Officer, Chief Financial Officer, Secretary and Chairman of the Board of Directors of eRoomSystem Technologies, Inc. (the “Company”), certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. eROOMSYSTEM TECHNOLOGIES, INC. Date: March 25, 2013 By: /s/David A. Gestetner Name: David A. Gestetner Title: President, Chief Executive Officer, Chief Financial Officer, Secretary and Chairman of the Board of Directors (Principal Executive, Financial and Accounting Officer) A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
